DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/24/2021, in which, claims 1-18, are pending. Claims 1 and 17 are independent. Claims 2-16 and 18 are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims is/are rejected under 35 U.S.C. 103 as being un-patentable over Yamamoto (USPAP 2017/0302814), in view of Seo et al., (USPAP 2018/0364395)

Referring to claim 1, Yamamoto teaches an image reading apparatus connectable to an image forming apparatus, ([0023] as illustrated in FIG. 1, the image forming apparatus 101 includes an image reading apparatus 103 capable of reading images on a document D supported on a document sheet feed tray 2, and an image forming apparatus body 101A capable of forming the read image onto a sheet S]), comprising: a feeding roller pair configured to nip and feed a sheet discharged from the image forming apparatus; ([the sheets S fed by the feed roller 32 are nipped at the separation nip portion formed between the corresponding conveyance roller 33a and separation roller 33b] see 0045-0046);
 a contact image sensor ([151, 201 of fig 2) configured to read an image on a first surface of the sheet fed by said feeding roller pair; ([a contact image sensor CIS adopting an unmagnified optical system is used respectively in the first image reading portion 151 and the second image reading portion 201] see 0029]);
 a light-transmissive plate provided opposed to said contact image sensor (CIS of fig 2]), and having a light-transmission property; ([the CIS adopts a configuration in which an LED array as light source irradiates light on an image information surface of the document D, and image is formed on sensor elements (not shown) by reflected light reflected on an image information surface, by which image information is read, 0029-0030]);

a second roller ([9 of fig 2]), positioned upstream of said first roller with respect to a sheet feeding direction  (as shown in fig 2) and opposing said light-transmissive plate with a gap therebetween on the same side as said first roller ([8 of fig 2]);
Yamamoto doesn’t teach a light transmissive plate with a gap therebetween roller and image sensor.
Seo 395’ in the same area of image processing teaches a light transmissive plate with a gap therebetween roller and image sensor, ([0039] the light passing through the second light transmission plate 400 may reach an image sensor, which faces the lens module in the optical-axis direction of incident light while being spaced apart therefrom, and an image may be formed on the image sensor]);
Yamamoto ‘814’ could be modified by the teachings of Kakegawa ‘461’ one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives. This modification would have been obvious to one having ordinary skill in the art at the time of the invention in order to control and having an effect capable of adjusting the brightness of an image to be captured by controlling the optical transmittance of light of image forming apparatus.
 As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily 

Referring to claim 2, Yamamoto teaches an image reading apparatus connectable to an image forming apparatus, ([0023] as illustrated in FIG. 1, the image forming apparatus 101 includes an image reading apparatus 103 capable of reading images on a document D supported on a document sheet feed tray 2, and an image forming apparatus body 101A capable of forming the read image onto a sheet S]), wherein a distance between said first roller (8 of fig 1) and said second roller (9 of fig 1) is shorter than a distance between said feeding roller pair and said second roller (9 of fig 2).

Referring to claim 3, Yamamoto teaches an image reading apparatus connectable to an image forming apparatus, ([0023] as illustrated in FIG. 1, the image forming apparatus 101 includes an image reading apparatus 103 capable of reading images on a document D supported on a document sheet feed tray 2, and an image forming apparatus body 101A capable of forming the read image onto a sheet S]), wherein a part of said first roller (8 of fig 2) is provided on a side closer to said contact image sensor (152 of fig 2) than a common tangential line of said feeding roller pair (4 of fig 2) in a nip of said feeding roller pair (5 of fig 1).

Referring to claim 4, Yamamoto teaches an image reading apparatus connectable to an image forming apparatus, ([0023] as illustrated in FIG. 1, the image 

Regarding claim 5, 6, which depends on claim 1, Yamamoto does not disclose light-transmissive plate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use non-volatile memory since it was known in the art the memory could be non-volatile.

Referring to claim 17, Yamamoto teaches an image reading apparatus connectable to an image forming apparatus, ([0023] as illustrated in FIG. 1, the image forming apparatus 101 includes an image reading apparatus 103 capable of reading images on a document D supported on a document sheet feed tray 2, and an image forming apparatus body 101A capable of forming the read image onto a sheet S]), comprising: a feeding roller pair configured to nip and feed a sheet discharged from the image forming apparatus; ([the sheets S fed by the feed roller 32 are nipped at the separation nip portion formed between the corresponding conveyance roller 33a and separation roller 33b] see 0045-0046);
 a contact image sensor ([151, 201 of fig 2) configured to read an image on a first surface of the sheet fed by said feeding roller pair; ([a contact image sensor CIS 
a light-transmissive plate provided opposed to said contact image sensor (CIS of fig 2]), and having a light-transmission property; ([the CIS adopts a configuration in which an LED array as light source irradiates light on an image information surface of the document D, and image is formed on sensor elements (not shown) by reflected light reflected on an image information surface, by which image information is read, 0029-0030]);
a first roller ([8 of fig 2]) opposing said light-transmissive plate with a gap therebetween on a side opposite from said contact image sensor (201 of fig 2) with respect to said light-transmissive plate; ([0031] the first image reading portion 151 reads the image on the first surface D1 of the document D conveyed on a conveyance path 60 via the first scanning glass 152] see 0031); and 
a second roller ([9 of fig 2]), positioned upstream of said first roller with respect to a sheet feeding direction  (as shown in fig 2) and opposing said light-transmissive plate with a gap therebetween on the same side as said first roller ([8 of fig 2]).
Yamamoto doesn’t teach a light transmissive plate with a gap therebetween roller and image sensor.
Seo 395’ in the same area of image processing teaches a light transmissive plate with a gap therebetween roller and image sensor, ([0039] the light passing through the second light transmission plate 400 may reach an image sensor, which faces the lens module in the optical-axis direction of incident light while being spaced apart therefrom, and an image may be formed on the image sensor]). 

 As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.



Referring to claim 18, Yamamoto teaches an image reading apparatus connectable to an image forming apparatus, ([0023] as illustrated in FIG. 1, the image forming apparatus 101 includes an image reading apparatus 103 capable of reading images on a document D supported on a document sheet feed tray 2, and an image forming apparatus body 101A capable of forming the read image onto a sheet S]), further comprising a controller configured to correct a position of the image relative to the sheet when the image is formed on the sheet, on the basis of information depending on the image read by said contact image sensor, ([see 0042 [the image forming unit 178, the ADF 1 and the scanner unit 30 are respectively connected to the control unit 132 so that driving signals from the control unit 132 can be received]).


Claims are objected to having Allowable Subject Matter

Claims 7-15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (i.e. “wherein said contact image sensor is a first contact image sensor, wherein said image reading apparatus further comprises a second contact image sensor provided on the same side as said first contact image sensor with respect to said light-transmissive plate and configured to read the image on the first surface of the sheet, wherein each of said first contact image sensor and said second contact image sensor has a length of a reading range with respect to a rotational axis direction of said first roller, the length being less than a width of a maximum size sheet feedable by said image reading apparatus, and wherein said first contact image sensor and said second contact image sensor are disposed so that positions thereof with respect to the rotational axis direction are different from each other”. 

Claim 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim ([i.e. wherein said contact image sensor and said light-transmissive plate are a first contact image sensor and a first light-transmissive plate, respectively. wherein said image reading apparatus further comprises: a third contact image sensor configured to read an image on a second surface opposite from 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677